Citation Nr: 0213247	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include bronchitis.   

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
osteoarthritis, to include stress fractures of the ankles.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include a hole in the head.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to August 
1973.

These matter are before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Phoenix, Arizona.  

In connection with his appeal, the veteran testified at a 
hearing in Phoenix, Arizona before the undersigned in June 
2002.  A transcript of the hearing is associated with the 
claims file.  

The veteran has raised the issues of entitlement to service 
connection for tinnitus and post-traumatic stress disorder 
secondary to head trauma.  In light of the decision below, 
however, no further action is in order at this time.


FINDINGS OF FACT

1.  The veteran's current respiratory disorder, to include 
bronchitis, is not shown to be related to service or any 
incident thereof.

2.  In a March 1995 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
claims of entitlement to service connection for residuals of 
a stress fracture of both ankles, and for residuals of a head 
injury.

3.  Evidence received in support of the current petition to 
reopen the claim of entitlement to service connection for 
bilateral ankle stress fracture residuals, and residuals of a 
head injury is not so significant that it must be considered 
in order to fairly decide the merits of the underlying 
claims.


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include bronchitis, was not 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. § 3.303 (2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) 
(to be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, 3.326).

2.  The March 1995 denial of entitlement to service 
connection for residuals of bilateral ankle stress fractures 
and residuals of a head injury is final.  38 U.S.C.A. § 7105 
(West Supp. 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2001).

3.  New and material evidence has not been submitted to 
reopen the claims of entitlement to service connection for 
residuals of stress fractures of the ankles, and residuals of 
a head injury.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 
3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
act identifies and describes duties on the part of VA to 
advise a claimant of the evidence needed to substantiate a 
claim and to help a claimant obtain that evidence.  The 
duties to notify and assist claimants have been implemented 
by regulations published at 66 Fed. Reg. 45620 (Aug. 29, 
2001).  

In this case, the RO has obtained the veteran's service 
medical records, pertinent medical treatment records, and VA 
examinations.  The veteran was sent a VCCA notice letter in 
January and February 2002.  In an April 2002 rating decision, 
the RO adjudicated the veteran's claims pursuant to the VCAA.  
The RO issued a supplemental statement of the case in April 
2002 which set out the applicable law and regulations.  In 
August and September 1999, respectively, the appellant was 
notified of the information necessary to substantiate his 
claim to include requirements pertaining to the reopening of 
claims.  The veteran was specifically told that he needed to 
submit new and material evidence to reopen his ankle and head 
injury claims, as well as competent evidence linking a 
current respiratory disorder to service.  VA informed the 
veteran that it would help him secure records if he 
identified a source that held pertinent evidence.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained, to 
include a VA examination.  Since there is no identified 
probative evidence which remains outstanding, it is not 
possible for VA to notify the appellant of evidence he should 
obtain or evidence that VA would attempt to obtain.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, the 
Board finds that VA has complied with the notice and duty-to-
assist provisions of VCAA.

The veteran's service medical records were reviewed.  In a 
February 1971 treatment record, he was seen with a four day 
history of fever, sore throat, hoarseness, nonproductive 
cough and malaise.  He was hospitalized from February 12 to 
23.  The diagnosis was acute respiratory disease.  

In an August 1973 discharge medical history the veteran 
claimed a history of swollen or painful joints; arthritis, 
rheumatism, or bursitis; and foot trouble.  A history of a 
head injury was specifically denied.  The examiner, however, 
noted that all positive answers were reviewed and were not 
considered significant at the time.  The discharge 
examination was negative for any findings, treatment, or 
diagnoses pertaining to an ankle or respiratory disorder, or 
head injury residuals.   

The veteran filed his original claim for service connection 
for residuals of stress fracture of the ankles and for 
residuals of a head injury in February 1994.

Medical treatment records dated in March 1987, October 1988, 
and April 1992  were received from Dr. Svend Bruun.  In a 
March 1987 entry the veteran was diagnosed with chronic 
bronchitis.  In an October 1988 treatment record, the veteran 
was diagnosed with persistent bronchitis, with questionable 
early chronic obstructive pulmonary disease.  In an April 
1992 treatment record, it was noted that x-ray revealed 
chronic lung disease, to include bronchitis and emphysema.  

In a March 1995 rating decision, the RO denied entitlement to 
service connection for residuals of stress fractures of the 
ankles, and for residuals of a head injury on the basis that 
there was no evidence of an injury to either ankle or the 
head during the veteran's active service.  The veteran was 
notified of the RO's decision and of his appellate rights, 
but he did not perfect an appeal.

The veteran underwent a VA general medical examination in 
November 1997.  He reported that he was hit on his head with 
a metal chair during service and a result he has a hole in 
his head.  Presently, he stated that there was no problem 
unless he bumped his head.  He stated that inservice ankle x-
rays showed bilateral stress fractures due to marching and 
running.  At the time of 1997 examination there were no ankle 
problems.  He reported that he had bronchitis in service 
several times, but at the present time he was okay.  
Examination of the head revealed a well healed scar in the 
occipital area with a nontender depression under the scar.  
Pulmonary examination was normal.  There was no evidence of 
abnormality in either ankle.  X-rays of the skull revealed no 
evidence of any significant traumatic injury.  The visualized 
paranasal sinuses appeared clear.  The examiner's impression 
included:  status post trauma to occipital area of skull with 
bone loss and no residual; history of stress fracture, both 
ankles with no residual; and history of bronchitis with no 
apparent residual.

Records from Gerald W. Sikorski, D.O., were submitted.  These 
note the veteran's report of ankle pain from prior injuries, 
chronic obstructive pulmonary disease, and an inservice head 
injury.  Physical examinations noted in these records did not 
include a pertinent diagnosis or nexus opinion.

A statement from the veteran's brother was received in 
December 1998.  He reported visiting the veteran during boot 
camp.  He noted that the appellant had been dropped from his 
original platoon due to bilateral ankle stress fractures.  He 
stated that he saw the veteran hobble because of the 
bilateral ankle swelling, and that the appellant continued to 
experience problems with both ankles during his service.

In an April 1999 disability report from the Social Security 
Administration (SSA), it was noted that the disabilities that 
were considered to be severe and contributing to eligibility 
for benefits included status post fracture of both ankles, 
chronic obstructive pulmonary disease, and status post trauma 
to the back of the skull with bone loss.  The above 
referenced November 1997 VA examination was reviewed and the 
findings and diagnoses were incorporated in the disability 
decision.  

VA outpatient treatment records dated in March and July 2000 
reveal that the veteran complained of tenderness and pain in 
the ankles, and that he was diagnosed with degenerative joint 
disease. 

The veteran reported for a VA examination in March 2002.  The 
examiner noted that he reviewed the claims folder in detail, 
and that when the veteran was treated in service in 1971, it 
was thought to be for acute bronchitis.  The veteran reported 
that he smoked approximately two packs of cigarettes per day.  
Following physical examination the clinical impression was 
that the veteran's respiratory problems were associated with 
his smoking.  It was further concluded that there was no 
evidence relating anything going on now to what happened in 
service.

The veteran testified at a June 2002 hearing before the 
undersigned that he spent weeks in rehabilitation for stress 
fractures and pneumonia.  The veteran's wife testified that 
the veteran was always suffering from lung or breathing 
problems.  The veteran also stated that he was assaulted with 
a metal chair during service.  As a result of the assault, 
bone had to be dug out of his head and his head was stitched 
up.  The veteran, however, denied filing any report with any 
authority concerning the claimed assault.  Photocopies of the 
veteran's deployment were offered as new and material 
evidence.
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Arthritis may be service connected if 
manifested to a compensably disabling degree within one year 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
  
Service Connection 

In this case, there is no competent evidence linking a 
respiratory disorder to service.  In contrast, a March 2002 
VA examiner stated that there was no evidence linking any 
current respiratory problems that the veteran may have to any 
inservice incident.  In drawing this conclusion, the examiner 
noted that what the veteran had in service was acute 
bronchitis and that any current respiratory problems were 
associated with his smoking.  The examiner's statement was 
based on a thorough review of the claims folder as well as a 
thorough examination of the veteran.  Thus, the Board must 
conclude that service connection for a respiratory disorder 
is not warranted.

In reaching this decision the Board acknowledges the 
appellant's own testimony that his current respiratory 
disorder is related to service.  The veteran, however, as a 
lay person untrained in the field of medicine is not 
competent to offer an opinion which requires specialized 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).
 
Finally, because the preponderance of the evidence is against 
the claim for service connection for a respiratory disorder, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence Claims

As noted above, in a March 1995 rating action, the RO denied 
service connection for residuals of ankle fractures and 
residuals of a head injury.  The veteran was notified of the 
determination and did not perfect a timely appeal.  Absent 
the filing of a timely appeal a rating determination is 
final.  38 U.S.C.A. § 7105.  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Since the March 1995 denial, evidence associated with the 
claims file consists of  a November 1997 VA examination 
report; Dr. Sikorski's records, a statement of support 
submitted by the veteran's brother; SSA disability 
determination; VA outpatient treatment records dated in March 
and July 2000, and testimony provided by the veteran and his 
wife at a June 2002 hearing before the undersigned Member of 
the Board. 

With regard to the veteran's claim of stress fractures of the 
ankles, the newly received VA medical records reveals that 
the veteran currently has a disabling ankle disorder, 
however, neither that evidence nor any other evidence 
received since March 1995, when viewed in light of all of the 
evidence of record, links a bilateral ankle disorder to 
service.  As such, these reports are not material to the 
question of whether any current disorder of the ankles is 
related to active military service.  Thus, the claim is not 
reopened.

In reaching this decision the Board carefully considered the 
testimony of the appellant as well as the written statement 
provided by the appellant's brother.  As noted above, lay 
persons are not competent to offer a medical opinion.  Thus, 
the veteran is not competent to state that any current ankle 
disorder is related to inservice ankle pain.  Likewise, while 
the appellant's brother is competent to state that he saw the 
veteran hobble, he also is not competent to state that what 
he witnessed in service is related to any current disability.  

With regard to the veteran's claim of residuals of a head 
injury, the Board again finds that the veteran has not 
submitted new and material evidence.  In this respect, the 
veteran is competent to testify that he was the victim of an 
inservice assault.  The veteran, however, is not competent to 
link any head injury residuals to such an assault to service.  
Accordingly, where, as here, resolution of these issues turns 
on a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  As 
such, the criteria for reopening the claim of entitlement to 
service  connection for residuals of a head injury are not 
met.


ORDER

Service connection for a respiratory disorder is denied.

As new and material evidence has not been submitted to reopen 
claims of entitlement to service connection for residuals of 
bilateral ankle stress fractures, and residuals of a head 
injury, the appeal as to those issues is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

